DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive.

The applicant contends, “Applicant respectfully disagrees with the statement that “the starting position is selected from a set of values that can take on any value; hence, the starting position is still an unknown value since the elements of the set are unknown values.” Office Action at 2-3. To expedite prosecution, independent claims 1 and 11 have been amended to recite that the “value of ko(i) is one of {p0, p1, p2, p3} wherein 0 < p0< p1< p2< p3< NCB. NCB is a size of the coded block, and p2-p1 < p3-p2.” Restated, the value of ko(i) cannot take on any value as asserted in the Office Action. In contrast, the value of ko(i) is one of four values {p0, p1, p2, p3}, and the four values {p0, p1, p2, p3} satisfy the limitations that “0 < p0< p1< p2< p3< NCB” and “p2-p1 < p3-p2.” As such, the value of ko(i) is not indefinite.”

The Examiner disagrees and asserts therefore any value 0 < ko(i) < ∞, values p0, p1, p2, p3 and NCB can be found so that the equations “0 < p0< p1< p2< p3< NCB” and “p2-p1 < p3-p2” are satisfied.  For example, if ko(i) = 5376 , {p0, p1, p2, p3} and 

For the purpose of advancing prosecution the Examiner assumes the following for claim 1: “A method for performing rate matching in a communications system, comprising: obtaining, by a communication device, a starting position ko(i) of an output bit sequence in a coded block, wherein i is an integer greater than or equal to 0, a quantity of i indicates an ith transmission; and, outputting, by the communication device, the output bit sequence, wherein the output bit sequence comprises a plurality of bits starting from the starting position ko(i) in the coded block, wherein the coded block is stored in a circular buffer; generating, by the communication device, one or 

For the purpose of advancing prosecution the Examiner assumes the following for claim 11: “An apparatus, comprising: at least one processor; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to: obtain a starting position ko(i) of an output bit sequence in a coded block, wherein i is an integer greater than or equal to 0, a quantity ofi indicates an i*11 transmission; and, outputting, by the communication device, the output bit sequence, wherein the output bit sequence comprises a plurality of bits starting from the starting position ko(i) in the coded block, wherein the coded block is stored in a circular buffer; generating, by the communication device, one or more modulation symbols based on the output bit sequence; and transmitting, by the communication device, the one or more modulation symbols.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1 and 11 identify function k0(i) identifying elements of a set that the function can take on without identifying what the function is.  That is like giving directions to a house by giving a list of plants that the house may have in the front yard.  Clearly, just as a list of plants does not narrow a house sufficiently to identify its location, presenting the elements that a function can take on without identifying the function does nothing to identify the specific function and is indefinite.
The Examiner asserts therefore any value 0 < ko(i) < ∞, values p0, p1, p2, p3 and NCB can be found so that the equations “0 < p0< p1< p2< p3< NCB” and “p2-p1 < p3-p2” are satisfied.  For example, if ko(i) = 5376 , {p0, p1, p2, p3} and NCB can be selected to be {5376, 5377, 5378, 5382} and 6000, in which case “0 < p0< p1< p2< p3< NCB” and “p2-p1 < p3-p2”.  In fact, for any selected value of ko(i) there are an infinite number of values {p0, p1, p2, p3} and NCB that satisfy the constraint equations “0 < p0< p1< p2< p3< NCB” and “p2-p1 < p3-p2”. The bottom line is that the amended language does not place any limitation on a value that ko(i) can take on and for any value ko(i) whereby 0 < ko(i) < ∞, there exists values {p0, p1, p2, p3} and NCB that satisfy the constraint equations “0 < p0< p1< p2< p3< NCB” and “p2-p1 < p3-p2”. This is equivalent to identify a car in a city with 5 million cars by the number of miles ko(i) that it has been driven and by identifying the car by saying the car has been driven ko(i) selected from the set of miles {p0, p1, p2, p3} whereby “0 < p0< p1< p2< p3< NCB” and “p2-p1 < p3-p2” and NCB is a largest amount of possible miles for the car.  From that 

For the purpose of advancing prosecution the Examiner assumes the following for claim 1: “A method for performing rate matching in a communications system, comprising: obtaining, by a communication device, a starting position ko(i) of an output bit sequence in a coded block, wherein i is an integer greater than or equal to 0, a quantity of i indicates an ith transmission; and, outputting, by the communication device, the output bit sequence, wherein the output bit sequence comprises a plurality of bits starting from the starting position ko(i) in the coded block, wherein the coded block is stored in a circular buffer; generating, by the communication device, one or more modulation symbols based on the output bit sequence; and transmitting, by the communication device, the one or more modulation symbols.

For the purpose of advancing prosecution the Examiner assumes the following for claim 11: “An apparatus, comprising: at least one processor; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to: obtain a starting position ko(i) of an output bit sequence in a coded block, wherein i is an integer greater than or equal to 0, a quantity ofi indicates an i*11 transmission; and, outputting, by the communication device, the output bit sequence, wherein the output bit sequence comprises a plurality of bits starting from the starting position ko(i) in the coded block, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham goal 1353513 413-578-1113 15 1718 okay 13 456-7019 and 1314 1516 1718 1920 v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-12 and, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship; Yufei W. et al. (US 20080320353 A1, hereafter referred to as Blankenship).


Rejection of claims 1 and 11:
Paragraphs [0083]-[0093] on page 6 and Figures 3 and 6 in Blankenship clearly suggests obtaining, by a communication device, a starting position ko(i)=A99 of an output bit sequence in a coded block CB, wherein i is an integer greater than or equal to 0, a quantity of i indicates an ith transmission/current physical channel transmission.

Figures 3 and 6 in Blankenship clearly suggests that is an output sequence comprising a plurality of bits starting from the starting position ko(i)=A99 in the coded block CB, wherein the coded block CB is stored in a circular buffer.

Paragraphs [0033] on page 3 and Figures 3 and 6 in Blankenship clearly suggests  generating, by the communication device, one or more modulation symbols based on the output bit sequence; and transmitting, by the communication device, the one or more modulation symbols.

The Examiner would like to point out that providing a constraint for ko(i) based on arbitrary and unknown indefinite values just to say ko(i) can be any number from zero to infinity is a blatantly obvious manipulation of mathematical equations for the sole 

Rejection of claims 2 and 12:
Paragraphs [0083]-[0093] on page 6 and Figures 3 and 6 in Blankenship clearly suggests determining, by the communication device, a length required for the current physical channel transmission of the output bit sequence that comprises the plurality of bits in order to determine the section size of a reconfigured circular buffer for a particular redundancy version RV.

  Rejection of claims 7-8 and 17-18:
Paragraphs [0083]-[0093] on page 6 and Figures 3 and 6 in Blankenship clearly suggests wherein the starting position ko(i) is determined based on a redundancy version RV starting position number A99.
Paragraphs [0054] on page 4 and Figures 3 and 5-6 in Blankenship clearly suggests wherein the redundancy version RV starting position number A99 is obtained through column index signaling.

Rejection of claims 9 and 19:
Paragraphs [0083]-[0093] on page 6 and Figures 3 and 6 in Blankenship clearly suggests wherein the redundancy version RV starting position number is obtained based on a sequence of redundancy version starting position numbers (A0, A2, … , AY-1) and the quantity/number of bits Ntx of an ith transmission.

Rejection of claims 10 and 20:
Paragraphs [0083]-[0093] on page 6 and Figures 3 and 6 in Blankenship clearly suggests wherein the sequence of the version RV starting starting position numbers (A0, A2, … , AY-1) is determined based on an initial transmission code rate R.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship; Yufei W. et al. (US 20080320353 A1, hereafter referred to as Blankenship) and Blankenship, Yufei et al. (US 20040054959 A1, hereafter referred to as Blankenship).

Paragraphs [0008]-0009] in Blankenship, in an analogous art, teaches the output bit sequence includes information bits and parity bits that correspond to weight-2 columns.

Therefore it would be obvious to combine Kim with Blankenship to provide storage for information bits and parity bits that correspond to weight two columns.

Cited Prior Arts
US 20080320353 A1 is directed to a rate matching apparatus for retransmission protocols using a circular buffer and was used in the rejection, above.
US 20040054959 A1 is directed to a rate matching apparatus for retransmission protocols using a circular buffer and is a good teaching reference.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH D TORRES/           Primary Examiner, Art Unit 2112